                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


      EN AI LIN, REN GUI LIU, and GONGYI
      WANG, on behalf of themselves, FLSA                  Case No.: 18-CV-11226
      Collective Plaintiffs and the Class,

                                                           Lehrburger, R.
                                     Plaintiff,
              v.                                           NOTICE OF PLAINTIFFS’
                                                           UNOPPOSED MOTION FOR
                                                           CERTIFICATION OF THE
      BENIHANA INC., BENIHANA NATIONAL                     SETTLEMENT CLASS, FINAL
      CORP., BENIHANA NEW YORK CORP.,                      APPROVAL OF THE CLASS
      HARU HOLDING CORP., HARU WALL                        ACTION SETTLEMENT, AND
      STREET CORP., HARU AMSTERDAM                         APPROVAL OF THE FLSA
      AVENUE CORP., HARU BROADWAY
                                                           SETTLEMENT
      CORP., HARU FOOD CORP., HARU
      GRAMERCY PARK CORP. (f/k/a HARU
      SOHO CORP.), HARU THIRD AVENUE
      CORP., HARU TOO, INC., HARU CHELSEA
      CORP., and HARU HELLS KITCHEN
      CORP.,

                                     Defendants.


       For the reasons set forth in (i) the Memorandum of Law in Support of Plaintiff’s

Unopposed Motion for Certification of the Settlement Class, Final Approval of the Class Action

Settlement, and Approval of the FLSA Settlement (“Plaintiffs’ Motion for Final Approval”) and

(ii) the Declaration of C.K. Lee in Support of Plaintiffs’ Unopposed Motion for Certification of

the Settlement Class, Final Approval of the Class Action Settlement, and Approval of the FLSA

Settlement, and the exhibits attached thereto, Plaintiffs respectfully request that the Court enter the

proposed Order, attached hereto as EXHIBIT A.
Dated: January 8, 2020         Respectfully submitted,

                               LEE LITIGATION GROUP, PLLC

                         By:   /s/ C.K. Lee
                               C.K. Lee, Esq.
                               148 West 24th Street, Eighth Floor
                               New York, NY 10011
                               Tel.: 212-465-1188
                               Attorneys for Plaintiffs, FLSA Collective Plaintiffs
                               and the Class




#8074686 v3
